EXHIBIT 10.51

 

AMENDMENT #1

TO THE $250,000 CONVERTIBLE NOTE

 

The parties agree that the $250,000 Convertible Note, dated December 16, 2014,
by and between Eventure Interactive, Inc. and JMJ Financial (the "Note") is
hereby amended as follows:

 

I.      Payments of Consideration. The fourth sentence of the second paragraph
of the Note, which states "The Investor may pay up to an additional $75,000
Consideration to the Issuer in such amounts and at such dates as the Investor
may choose in its sole discretion" shall be deleted in its entirety. The first
four sentences of the second paragraph of the Note shall thereafter read as
follows: "The Principal Sum is $250,000 (two hundred fifty thousand) plus
accrued and unpaid Interest and any other fees. The Consideration is $225,000
(two hundred twenty five thousand) payable by wire (there exists a $25,000
original issue discount ("OID")). The Investor shall pay $50,000 of
Consideration upon closing of this Note. Thereafter, the Investor may pay
additional Consideration to the Issuer only by mutual agreement up to a total
Consideration of $225,000."

 

2.      Terms of Future Financings. Section 6 of the Note, entitled "Terms of
Future Financings," shall be deleted in its entirety and replaced with the
following language: "This Section 6 intentionally left blank."

 

ALL OTHER TERMS AND CONDITIONS OF THE $250,000 CONVERTIBLE NOTE REMAIN IN FULL
FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated January 16, 2015
by signing below: 

 

/s/ Gannon Giguiere   /s/ Justin Ederle Gannon Giguiere   JMJ Financial Eventure
Interactive, Inc.   It’s Principal Chief Executive Officer    

  



1

 